Citation Nr: 0726575	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder, and if so 
whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1972.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Des Moines, Iowa, (hereinafter RO).  


FINDINGS OF FACT

1.  An April 1994 rating decision to which the veteran was 
notified in that month found that new and material evidence 
had not been received to reopen a clam for service connection 
for a back disability denied by the Board in April 1983; the 
veteran did not appeal this decision and it is the most 
recent final decision addressing this issue on any basis.   

2.  Evidence received since the April 1994 rating decision in 
the form of a private physician's statement dated in December 
1998 linking a back disability to an in-service fall raises a 
reasonable possibility of substantiating the claim for 
service connection for a back disorder.  

3.  The weight of the medical evidence of record is against a 
conclusion that the veteran has a back disorder as a result 
of in-service symptomatology or pathology or the service 
connected left heel disability. 


CONCLUSIONS OF LAW

1.  The April 1994 rating decision finding that new and 
material evidence had not been received to reopen the clam 
for service connection for a back disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1993). 

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disability is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2006).

3.  A current back disorder was not incurred in or aggravated 
by service, may not be presumed to have been so incurred and 
is not proximately due to or the result of service connected 
left heel disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letters 
dated in March and April 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  The veteran has been afforded VA Compensation and 
Pension examinations.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

An April 1983 Board decision denied the veteran's claim for 
service connection for a back disability, and an April 1994 
rating decision found that new and material evidence had not 
been received to reopen this claim.  The veteran did not file 
an appeal with respect to this decision.  As such, the April 
1994 rating decision finding that new and material evidence 
had not been received to reopen the claim for service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).  This is the most recent final decision denying this 
claim on any basis.   

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In its August 2004 rating decision and May 2006 Statement of 
the Case that gave rise to this appeal, the RO, while not 
formerly finding that new and material evidence had been 
received to reopen the veteran's claim for service connection 
for a back disability, adjudicated the underlying claim of 
service connection for a back disability based on a de novo 
review of all the evidence of record.  Notwithstanding these 
decisions, the Board must conduct an independent review of 
the evidence to determine whether new and material evidence 
has been received.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  After conducting this review, the Board 
concludes that new and material evidence has been received to 
reopen the claim for service connection for a back disability 
in the form of a December 1998 report form a private 
physician linking degenerative disc disease in the lumbar 
spine to an in-service fall.  When this evidence is 
considered in conjunction with the all the evidence of 
record, the Board finds that this evidence raises a 
"reasonable possibility" of substantiating the claim for 
service connection for a back disability, and is therefore 
material evidence.  38 C.F.R. § 3.156.  This evidence is 
presumed to be credible for the purpose of determining the 
materiality of the evidence.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  As such, the claim for service 
connection for a back disability is reopened.  

As indicated, the August 2004 rating decision and May 2006 
Statement of the Case included a discussion of what is 
required for a grant of service connection, and the veteran 
was provided with notice of these requirements, to include 
the evidence required for service connection on a secondary 
basis, by pre decisional letters dated in March and April 
2004.  As such, the adjudication of the reopened claim for 
service connection for a back disability below will not be 
prejudicial to the veteran, as the veteran has been informed 
of the information he needed to submit to warrant a grant of 
service connection for this condition.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Additionally, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

Service medical records dated in November 1971 and December 
1971 reflect treatment for a non displaced fracture of the 
left calcaneus after the veteran fell from a 25 foot wall.  
He did not complain about back pain at that time.  Service 
medical records dated in March 1972 showed the veteran 
reporting that he had a "sprained" back after lifting 
weights at the base gym and again after lifting a tire.  
Clinical findings at that time included no sciatica, mild 
tenderness at L3-L4; a negative straight leg raising test and 
an intact motor sensory examination.  The impression was 
muscle strain.  After a few days, it was noted that the 
veteran's "lumbar spasm" was doing better, and there is no 
further evidence of treatment for a back disability during 
service.  A back disability was not shown upon the March 1972 
separation examination.  

After service, a May 1981 rating decision granted service 
connection for fracture of the left os calcis.  With regard 
to the back, a January 1981 private clinical record shows the 
veteran reporting back pain after jogging.  At a June 1982 VA 
examination, the veteran stated that he injured his back when 
he fell from a wall, apparently a reference to the in-service 
fall.  Since that time, the veteran stated that he had been 
suffering from back pain that made it difficult for him to 
work.  X-rays at that time showed mild changes at L5/S1 with 
a questionable old stress fracture felt to be "probably 
healed."  

Thereafter, the pertinent evidence includes a November 1992 
VA X-ray demonstrating lumbar spondylosis and disc space 
narrowing at L5-S1 with no evidence of a fracture.  The 
veteran repeated his contention that he injured his back as a 
result of the in-service fall from a wall at a VA examination 
in December 1993.  An X-ray at that time revealed mild 
wedging of the L1 vertebral body and mild degenerative 
changes of the T12-L1 disc space.  The assessment following 
the examination was that the veteran had intermittent 
lumbosacral strain with mild degenerative changes in the 
lumbar spine.  The examiner noted that he veteran's symptoms 
"date to an injury incurred in approximately 1971 by his 
recollection."  

Private clinical records dated in November 1998 indicated 
that an MRI demonstrated "fairly advanced" degenerative 
disc disease at the thoracolumbar level as well as the L4-L5 
level.  With respect to these findings, a private physician 
in December 1998 opined that the veteran had a "clear and 
persistent pattern of difficulty which seems to have been 
precipitated by a fall while in service in the US Air 
Force."  However, a VA physician who reviewed the claims 
file and examined the veteran in April 2006, found as 
follows:  

No scientific studies have ever shown a 
relationship between degenerative changes 
of the lumbar spine and injuries to the 
legs.  Therefore, it is less likely as 
not that [the] veteran's low back 
condition is a complication of the 
fracture of the left os calcis [or] of 
the fall since no reports of back pain 
are reported at that time.  The mild 
degenerative changes that are now a late 
development are more likely as not a 
complication of his history of heavy 
labor since numerous scientific studies 
have shown that patients do develop 
degenerative changes when involved in 
heavy labor-type employment.  

As set forth above, there is positive of record in the form 
of the private physician's opinion dated in December 1998.  
With regard to such medical evidence, an assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.  

In contrast to the April 2006 medical opinion, the December 
1998 private medical opinion was not based on a review of the 
veteran's claims file, and is presumably based on a history 
provided by the veteran.  While treatment after a fall during 
service is of course documented by the service medical 
records, these records, as emphasized in the April 2006 VA 
medical opinion, did not reflect any treatment for back pain 
after this accident, and a back disorder was not shown upon 
separation examination.  Moreover, the examiner who rendered 
the December 1998 opinion cited to no specific evidence in 
the record to support his opinion, and the record otherwise 
contains no evidence to suggest that the veteran has a 
current back disability due to the in-service fall or as 
secondary to the service connected left heel fracture.  As 
such, the Board finds the April 2006 VA medical opinion to be 
of grater probative value than the December 1998 private 
medical opinion.  See Cathell v. Brown, 8 Vet. App. 539, 543 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the 
adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.) 

As for assertions of the veteran, including in testimony to 
the undersigned, that his back disability is related to the 
in-service fall or that such disability is the result of the 
service connected left heel fracture, such assertions cannot 
be used to establish a claim as a layperson is not qualified 
to render a medical opinion regarding the etiology of 
disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, and given the 
fact that the service medical records do not reflect 
treatment for back pain following the in-service fall as well 
as the April 2006 VA medical opinion, the Board does not find 
that the December 1998 private medical opinion is of 
sufficient probative value to find that reasonable doubt 
exists regarding the veteran's claim that his back disability 
is the result of service or service connected disability.  

In short, there is not an approximate balance of evidence.  
There is evidence favorable to the claim that is simply not 
persuasive.  The weight to be accorded the medical evidence 
must be determined by the quality of it and not by quantity. 
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a back disorder, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.

 
ORDER

The claim for service connection for a back disorder is 
reopened and denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


